 

Case 9:19-cv-81653-DMM Document 15 Entered on FLSD Docket 02/03/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO: 19-CV-81653-MIDDLEBROOKS |
TAJIKA DIXON,
Plaintiff,
V.

G4S SECURE SOLUTIONS (USA), INC.,
a Florida for-profit corporation,

Defendant.
/

 

ORDER GRANTING APPROVAL OF SETTLEMENT
AND DISMISSING CASE

THIS MATTER comes before the Court upon the Parties’ Joint Motion to Approve
Settlement Agreement and Dismiss Case With Prejudice, filed January 22, 2020. (DE 14). For the
reasons set forth below, the Motion is granted.

Plaintiff initiated this action on December 11, 2019, alleging violations of overtime
provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seg. (“FLSA”). (DE 1). In their
Settlement Agreement, the Parties state that Plaintiff will receive a total of $5,500 in damages and
liquidated damages, and Plaintiff's counsel will receive $3,500 in attorney’s fees and costs. (DE
14).

When a private action is brought under the FLSA and is subsequently settled, “the district
court may enter a stipulated judgment after scrutinizing the settlement for fairness.” Lynn’s Food
Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982) (internal citations omitted). The
court must determine whether the settlement is a “fair and reasonable resolution of a bona fide
dispute over FLSA provisions.” /d. at 1355. While the provisions of the Act are mandatory, the

Eleventh Circuit has recognized that there may be bona fide disputes as to FLSA coverage and

 
 

2
Case 9:19-cv-81653-DMM Document 15 Entered on FLSD Docket 02/03/2020 Page 2 of

therefore, a district court may approve a settlement to “promote the policy of encouraging
settlement of litigation.” Jd. at 1354.

Having reviewed the Motion and exhibits attached thereto, and the Court being otherwise
fully advised, I find that the Parties’ Settlement Agreement (DE 14-1) reflects a reasonable
compromise over contested litigation to resolve a bona Jide dispute under the FLSA. Accordingly,
it is hereby

ORDERED AND ADJUDGED as follows:

1. The Parties’ Joint Motion to Approve Settlement Agreement (DE 14) is
GRANTED.

2. The Court APPROVES the Settlement Agreement (DE 14-1), including the
settlement amount for attorney’s fees, as a fair, adequate, and reasonable settlement
of the claims at issue.

3. This action is DISMISSED WITH PREJUDICE.

4. The Clerk of Court shall CLOSE THIS CASE and DENY all pending motions as
MOOT.

5. Pursuant to the terms of the Settlement Agreement, the Court shall retain
jurisdiction over this action to enforce the terms of the agreement should that
become necessary. I will retain jurisdiction for a period of 60 days.

SIGNED in Chambers at West Palm Beach, Florida this ZY day of January, 2020.

 

 

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

 

lena nsysanngen

 
